IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                                No. 01-10215
                              Summary Calendar



UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

versus

TERRY DEWAYNE JACKSON,

                                                 Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                           (4:00-CR-176-5-Y)
                         --------------------
                            November 9, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Terry Dewayne Jackson appeals the 48-month

sentence imposed by the district court following entry of his

guilty plea to a charge of conspiracy to possess with intent to

distribute     more    than   500   grams   of     a   mixture   containing

methamphetamine.      Jackson contends that the district court clearly

erred by (1) increasing his offense level pursuant to U.S.S.G. §

2D1.1(b)based on his codefendants’ possession of firearms and (2)

refusing to reduce his offense level pursuant to U.S.S.G. § 3B1.2

for a minor role in the offense.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
       We review for clear error the district court’s decision to

apply a U.S.S.G. § 2D1.1(b)(1) increase and its finding that

possession of a firearm by a co-conspirator was foreseeable.

United States v. Chavez, 119 F.3d 342, 348 (5th Cir. 1997).              We

also   review   for   clear   error   a   district   court’s   finding   in

connection with a defendant’s role in the offense.              Burton v.

United States, 237 F.3d 490, 504 (5th Cir. 2000).

       The   government   established     that   Jackson’s   co-defendants

knowingly possessed firearms at the time when they and Jackson

engaged in a conspiracy to possess with intent to distribute

methamphetamine.      See United States v. Thomas, 120 F.3d 564, 567,

574 (5th Cir. 1997).       Accordingly, the district court’s finding

that the possession of firearms was reasonably foreseeable to

Jackson is not clearly erroneous.         See id.

       Jackson did not establish that his role of acquiring and

delivering approximately 1,000 gallons of anhydrous ammonia for use

in the manufacture of methamphetamine was minor, entitling him to

a reduction under U.S.S.G. § 3B1.2.         See Burton, 237 F.3d at 504.

Accordingly, the district court’s sentencing of Jackson is

AFFIRMED.




                                      2